Calvin J. Cowles, alleging himself to be a creditor of the defendant in a large sum, files his petition to be allowed to come in and be made a party plaintiff. The answer sets up substantially the same matters of defense to the application which are relied on in the original answers, and the application is denied.
In addition to what we have said in the opinion in the other appeal, we are content to refer to Glenn v. Bank, 80 N.C. 97. The issues made upon his petition and answer thereto should have been first determined before the summary order of the Court. This order is reversed, and the cause will proceed according to law as declared by this Court.
Error.                                                   Reversed.
Cited: Wilson v. Linebarger, 82 N.C. 414; Long v. Bank, 90 N.C. 406;Montague v. Brown, 104 N.C. 165; Hancock v. Wooten, 107 N.C. 20; Smithv. Summerfield, 108 N.C. 286.
(51)